        Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 1 of 13




    Exhibit 19 to Deposition of Michelle Castillo
               (LP _002515-1 to -11)
Exhibits for Plaintiffs’ L.R. 56.1 Statement                      No. 1:18-cv-10506
     Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 2 of 13

From:          Qru:IingJ).J!ldD.
To:            Darling Davin
Subject:       Telesales Channel Phone Number Log 2016-2017 2.2.17.xlsx
Date:          Monday, February 27,2017 12:48:00 PM
Attachments:   Telesales Channel Phone Number Log 2016-2017 2.2.17.xlsx




                                                i       PLAlN"Off'S 'fI".
                                                 !~B\T
                                                 ~
                                                    ~      "s-/clJ!
                                                                            LP _002515-1.pdf
                       Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 3 of 13




                                                                                           I'UO'<OO""" 1   1 203-923-2874




Sheet: "Channel Phone Number Log"                                                                 LP_002515-2.pdf
               Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 4 of 13




Sheet: "IBP"                                                                       LP_002S1S-3.pdf
          Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 5 of 13

Vl
:::r
([)
([)
.....
()
r-
c;)




r
I~
o
N
(J'1
.......
(J'1
.h.

-
"C
c..
               Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 6 of 13




Sheet: "MEZ"                                                                       LP_002S1S-S.pdf
               Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 7 of 13




Sheet: "peA"                                                                       LP_002515-6.pdf
                Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 8 of 13




Sheet: "peA2"                                                                       LP_002515-7.pdf
                Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 9 of 13




Sheet: "PCA4"                                                                       LP_002515-S.pdf
               Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 10 of 13




Sheet: "SFC"                                                                        LP_002515-9.pdf
               Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 11 of 13




Sheet: "EXC"                                                                        LP_002515-10.pdf
               Case 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 12 of 13




Sheet: "SRY"                                                                        LP_002515-11.pdf
se 1:18-cv-10506-ADB Document 176-9 Filed 07/12/19 Page 13 of
